IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                             No. 95-11214
                         Conference Calendar
                          __________________


DARYL THOMAS,

                                      Plaintiff-Appellant,

versus

PHILIP L. RUSH,

                                      Defendant-Appellee.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 2:95-CV-299
                        - - - - - - - - - -
                           April 17, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Daryl Thomas appeals the district court's dismissal of his

42 U.S.C. § 1983 civil rights suit as frivolous pursuant to 28

U.S.C. § 1915(d).   Thomas' allegations that Dr. Rush incorrectly

assessed his vision impairment, conducted an inadequate

examination, and failed to prescribe glasses are insufficient to

give rise to a § 1983 cause of action.    See Varnado v. Lynaugh,

920 F.2d 320, 321 (5th Cir. 1991).   Thomas does not allege acts

by Dr. Rush "sufficiently harmful to evidence deliberate


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-11214
                                -2-

indifference to serious medical needs."   See Estelle v. Gamble,

429 U.S. 97, 106 (1976).   The district court did not abuse its

discretion in dismissing Thomas' claim against Dr. Rush as

frivolous under § 1915(d) because it has no basis in law.    See

Denton v. Hernandez, 504 U.S. 25, 31-34 (1992).

     Thomas' motion to supplement the record is DENIED.

AFFIRMED.